Citation Nr: 1414256	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-49 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  At the time of the hearing, he submitted evidence not previously reviewed by the RO, along with a waiver of RO consideration.


FINDING OF FACT

Obstructive sleep apnea had its onset during the Veteran's active duty service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran was diagnosed with obstructive sleep apnea in March 2006, more than 11 years after separation from service.

Though the Veteran did not complain of or receive treatment during active duty service for sleep problems, the record demonstrates that such problems existed during service.  In addition to the Veteran's testimony addressing the onset of constant sleepiness and persistent difficulty concentrating during active duty, his spouse has provided her competent observations of the way he slept during service.  Specifically, she described in letters and testimony that the Veteran developed very loud snoring in approximately 1989, after their first child was born, and that she witnessed him stop breathing during sleep, only to subsequently start gasping for air.  Friends of the Veteran, a married couple who traveled with him during active duty, submitted a letter that they also witnessed his sleeping problems during service, and that they encouraged the appellant to seek medical care.  This lay testimony is bolstered by a June 1994 letter of reprimand from an Air Force commander, documenting an incident in May 1994 in which the appellant was found sleeping at his post.  The Board finds the lay evidence of the Veteran's in-service sleep problems to be competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In a March 2013 opinion, Dr. R.J.T. opined that the Veteran's obstructive sleep apnea had its onset during service.  In support of that opinion, the examiner noted the appellant's wife's observations of sleep trouble, as well as the reports of daytime sleepiness and difficulty concentrating.  The examiner further opined that the Veteran's sleep apnea disorder was exacerbated by gastroesophageal reflux, which, the Board observes, is a symptom of his service-connected gastroenteritis, according to a May 2010 VA examination report.  See 38 C.F.R. § 3.310 (2013).  

There is no probative evidence contrary to Dr. R.J.T.'s opinion.  The Board acknowledges an August 2012 VA examination report that includes a negative etiology opinion.  That examiner, however, provided an improper basis for his conclusion that the obstructive sleep apnea was unrelated to service, relying on the fact that the Veteran did not seek treatment during active duty, and that the diagnosis was made well after service concluded.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Without a sufficient rationale in support, the August 2012 examiner's opinion is not probative of the matter.  

As such, the Veteran has presented evidence of a current diagnosis of obstructive sleep apnea, the in-service onset of that disorder, and a nexus between the in-service symptomatology and the current diagnosis.  38 C.F.R. § 3.303.  The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


